The opinion of the court was delivered by Valentine, J.: S. R. Greenwood executed a negotiable promissory note to William A. Buchanan. Buchanan indorsed the same merely for the accommodation of Greenwood, and Greenwood then received the original and only-consideration for the note from John W. Braley, who was the first and only holder of the note for value. The note was not paid when it became due, and no notice of its dishonor was given to Buchanan. Was Buchanan discharged from all liability on said note because of such failure to give him notice? We think he was discharged. Notice of non-payment of a negotiable promissory note must be given tó an accommodation indorser as well as to any other indorser, or he will be discharged from all liability on such note. The case of Bradford v. Pauly, 18 Kas. 216, is almost precisely in point. See, also, the case of Doolittle v. Ferry, 20 Kas. 230. The judgment of the court below will be affirmed. All the Justices concurring.